      Case 2:20-cv-00011-LGW-BWC Document 49 Filed 03/04/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION



DONJON-SMIT, LLC,                                     No. 2:20-cv-00011 LGW-BWC

               Plaintiff,
       v.

ADMIRAL KARL L. SCHULTZ, CAPTAIN
JOHN W. REED, COMMANDER NORM C.
WITT, and COMMANDER MATTHEW J.
BAER, in their official capacity as officers of
the UNITED STATES COAST GUARD,

               Defendants.



             UNITED STATES COAST GUARD’S OPPOSITION TO
       PLAINTIFF’S MOTION FOR ORDER REQUIRING DEFENDANTS AND
     COMMANDER WITT TO PRODUCE CERTAIN RECORDS FOR USE AT HIS
                  DEPOSITION SCHEDULED MARCH 9, 2020

       Defendants, Admiral Karl L. Schultz, Captain John W. Reed, Commander Norm C. Witt,

and Commander Matthew J. Baer (collectively, the “Coast Guard”), provide the following

response to Plaintiff’s motion to compel production of documents to be used at the deposition of

the Federal On-Scene Coordinator (“FOSC”), Commander Norm C. Witt (Dkt. No. 47):

       1.      At the telephonic hearing held on March 2, 2020, the Court directed Commander

Witt to be deposed on or before March 9, 2020. Dkt. No. 45 at 1 (Minute Order).

       2.      The Court further stated that the “Court’s intention is for the depo to be geared

toward PI factors; not inclined to order that he come up with any records beyond the admin

record, or produce any personnel or HR records for this purpose.” Dkt. No. 45 at 2.




                                                  1
      Case 2:20-cv-00011-LGW-BWC Document 49 Filed 03/04/20 Page 2 of 8



        3.      Even before receiving the administrative record, which was produced on an

expedited basis on March 3, 2020 pursuant to the Court’s Order of February 27, 2020 (Dkt. No.

33), Plaintiff’s counsel requested that the Coast Guard produce: (1) “[a]ny and all emails/text

messages and voice mail recordings that relate to his services as FOSC in connection with the

Golden Ray, or any communications he had with representatives of Donjon-SMIT, LLC, Owner,

P&I Club, GSC or Gallagher”; and (2) “[a]ny documents that confirm that he is certified and

qualified to perform a NIMS ICS position,” unless such documents are already in the

administrative record. See Attachment 1 (email communications between counsel).

        4.      Undersigned counsel for the Coast Guard reminded Plaintiff’s counsel of the

Court’s ruling during the telephonic conference, and stated that the Coast Guard would not

produce additional documents in this matter absent a Court order. See Attachment 1.

        5.      Now, after a “cursory review” of the administrative record, Dkt. No. 47 at 2,

Plaintiff is essentially seeking reconsideration of the Court’s denial of its prior request that the

Commander provide documents beyond those which the Coast Guard has already certified as

being the entire record of documents and materials considered – directly or indirectly – in

approving the deviation from nontank vessel response plan (“NTVRP”). Plaintiff seeks (1)

documents confirming that Commander Witt was properly certified “in writing by a NIMCS

compliant agency” to serve as FOSC; (2) all emails, text messages, and voicemail messages to or

from Commander Witt since the date the M/V GOLDEN RAY capsized on September 8, 2019;

and (3) all draft reports and staff notes. Dkt. No. 47 at 1 (emphasis in original). Plaintiff makes

no effort to demonstrate that this Court overlooked controlling authority or that a change in

circumstances justify reconsideration of its earlier order. Plaintiff’s motion should be denied on

this basis alone.



                                                   2
      Case 2:20-cv-00011-LGW-BWC Document 49 Filed 03/04/20 Page 3 of 8



       6.      As the Coast Guard has explained at the hearing held on February 25, 2020 and in

its proposed findings of fact and conclusions of law filed on February 28, 2020, even if Plaintiff

could demonstrate standing to bring its claims – which it has not and cannot – the only claim for

which there is a waiver of sovereign immunity in this case is a claim for review of Commander

Witt’s approval of the deviation from the NTVRP under the Administrative Procedure Act

(“APA”). See Hearing Tr. at 158-61; Dkt. No. 36 at 17-26.

       7.      APA review is limited in scope to the administrative record. 5 U.S.C. § 706; Fla.

Power & Light Co. v. Lorion, 470 U.S. 729, 743 (1985) (“The focal point for judicial review

should be the administrative record already in existence, not some new record made initially in

the reviewing court.”) (quoting Camp v. Pitts, 411 U.S. 138, 142 (1973)). “The factfinding

capacity of the district court is thus typically unnecessary to judicial review of agency

decisionmaking.” Fla. Power & Light, 470 U.S. at 744.

       Under “certain circumstances,” a reviewing court may look beyond the administrative

record. For example, extra-record materials may be considered where:

       (1) an agency’s failure to explain its action effectively frustrates judicial review;

       (2) it appears that the agency relied on materials not included in the record;

       (3) technical terms or complex subjects need to be explained; or

       (4) there is a strong showing of agency bad faith or improper behavior.

Altamaha Riverkeeper, Inc. v. U.S. Army Corps of Eng’rs, 2007 WL 1830864, at *2 (S.D.Ga.

June 21, 2007) (quoting Pres. Endangered Areas of Cobb’s History, Inc. (“PEACH”) v. U.S.

Army Corps of Eng’rs, 87 F.3d 1242, 1246 n. 1 (11th Cir.1996). These exceptions are narrowly

construed, however, and the party seeking discovery bears a heavy burden to show that

supplementation is necessary. Georgia River Network v. U.S. Army Corps of Eng’rs, No. 4:10-



                                                 3
      Case 2:20-cv-00011-LGW-BWC Document 49 Filed 03/04/20 Page 4 of 8



CV-267, 2012 WL 930325, at *2 (S.D. Ga. Mar. 19, 2012), aff’d, 517 F. App’x 699 (11th Cir.

2013) (citing Kirkpatrick v. White, 351 F. Supp. 2d 1261, 1272 (N.D. Ala.2004).

         8.     Plaintiff appears to recognize these narrow exceptions to the scope of review, Dkt.

No. 47 at 5-6, but makes no argument as to which, if any, of the exceptions should apply here.

Nor does Plaintiff meet its heavy burden to demonstrate that the Court should allow extra-record

discovery.1

         9.     With respect to documents confirming that the FOSC is “properly certified,” such

documents relate to none of the reasons Plaintiff has asserted for why the NTVRP deviation

should be set aside. The Complaint contains no allegation that the FOSC’s decision is defective

on this basis. See generally Fed. R. Civ. P. 8(a). Nor did Plaintiff advance this argument in its

motion for injunctive relief or at the preliminary injunction hearing. Indeed, it was not until

Plaintiff’s Proposed Findings of Fact that Plaintiff even suggested that the FOSC may lack

authority to grant a deviation. Dkt. No. 38 at 4. This issue therefore is not properly before the

Court.

         10.    In any event, Plaintiff’s suggestion that the FOSC is somehow unqualified is

wholly unavailing. Commander Witt is properly designated and serving as the FOSC on the

GOLDEN RAY response.

         The National Contingency Plan (“NCP”) sets the organization for a response and the

responsibilities for On-Scene Coordinators. The NCP states that “USCG Captains of the Port

(COTP) shall serve as the designated OSCs for areas in the coastal zone for which an [Area



1
  Nor should Plaintiff be permitted to attempt to address this omission in a reply. United States
v. Magluta, 418 F.3d 1166, 1185 (11th Cir. 2005) (holding that arguments raised for the first
time in a reply brief are abandoned.



                                                 4
      Case 2:20-cv-00011-LGW-BWC Document 49 Filed 03/04/20 Page 5 of 8



Contingency Plan] is required under [Clean Water Act] section 311(j).” 40 C.F.R. § 300.120(b).

Section 311(j) of the Clean Water Act, 33 U.S.C. § 1321(j) requires Area Contingency Plans.

Marine Safety Unit Savannah has an approved Area Contingency Plan (available

at http://ocean.floridamarine.org/acp/savacp/Documents/ACP/MSU_Savannah_ACP_2011_Revi

sion.pdf; http://ocean.floridamarine.org/acp/savacp/Documents.html#EPA) (last visited March 4,

2020). The Area Contingency Plan references authorities and involved agencies and further

provides that “[t]he Environmental Protection Agency has designated the COTP Savannah as the

Federal On-Scene Coordinator (FOSC) for the coastal zone outlined in a Memorandum of

Understanding (MOU) dated November 3, 1999.

http://ocean.floridamarine.org/acp/savacp/Documents/MOU_MOA/EPA_USCG_MOA.pdf

(last visited March 4, 2019). This MOU outlines the coastal zone, and is the basis for the

primary authority exercised in response to environmental emergencies. The MOU delineates the

inland and coastal zones in EPA Region 4 (Marine Safety Unit Savannah’s Area of

Responsibility). The MOU describes the boundary designations and recognizes “the cognizant

USCG COTP is the predesignated OSC for pollution response in the coastal zone” within

the sub-zone of Sector Charleston’s Area of Responsibility (“AOR”) and within EPA Region 4.

       In addition, Marine Safety Unit Savannah’s designation as a COTP Zone and the Unit’s

Area of Responsibility is specifically identified in 33 C.F.R. § 3.35-15(b). As the Commanding

Officer of Marine Safety Unit Savannah, Commander Witt is the Captain of the Port Savannah

and thus the authorized FOSC in accordance with 40 C.F.R. § 300.120(b).

       In sum, there should be no question that Commander Witt meets the necessary

requirements to serve as the FOSC for the GOLDEN RAY response, and the Commander should

not be required to produce any personnel records, consistent with the Court’s previous Order.



                                                5
      Case 2:20-cv-00011-LGW-BWC Document 49 Filed 03/04/20 Page 6 of 8



       11.     Further demonstrating that Plaintiff is engaged in a fishing expedition, Plaintiff

seeks all emails, texts, and voicemail messages sent to or from Commander Witt “that relate to

GOLDEN RAY and his activities as FOSC.” Dkt. No. 47 at 1. In contending that these

communications will allow there to be a “clear understanding of the conduct of Commander Witt

as FOSC” since the date the GOLDEN RAY capsized in September 2019, id. at 4, Plaintiff

improperly seeks to expand this case into an broad investigation of the Coast Guard’s response to

the capsizing of the GOLDEN RAY, covering timeframes well before and after the FOSC

approved the deviation request. Moreover, the speculative reasons provided by Plaintiff have

nothing to do with the arguments it has made in its Complaint or motion for preliminary relief.

See, e.g., id. at 4 (suggesting that these communications “may” show whether it was proper to

grant the NTVRP deviation without T&T Salvage Co. and the Owner having entered into a

contract). Plaintiff’s request should be denied, as it has shown no justification for requiring the

Commander and the Coast Guard to provide these communications.

       12.     Finally, Plaintiff cites a NCP regulation that describes the contents of an

administrative record for the selection of a response action, which provides that draft reports,

staff notes, and privileged materials should not be included in an administrative record for a

response. See Dkt. No. 47 at 6-7 (citing 40 C.F.R. § 300.810(b)-(d)). While the regulations do

not apply to a NTVRP deviation approval, they do reflect what the Supreme Court has explained:

       inquiry into the mental processes of administrative decisionmakers is
       usually to be avoided. . . . And where there are administrative findings that
       were made at the same time as the decision . . . there must be a strong
       showing of bad faith or improper behavior before such inquiry may be
       made.

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971) (emphasis added).

Thus, pre-decisional, deliberative documents are not part of the administrative record. Id. at 419;



                                                 6
      Case 2:20-cv-00011-LGW-BWC Document 49 Filed 03/04/20 Page 7 of 8



National Ass’n of Chain Drug Stores v. HHS, 631 F. Supp. 2d 23, 26-28 (D.D.C. 2009). The

rationale for excluding deliberative documents from the record is derived from the well-accepted

impropriety of delving into an agency’s mental process. See, e.g., United States v. Morgan, 313

U.S. 409, 422 (1941); Moye, O’Brien, O’Rourke, Hogan & Prickert v. National R.R. Passenger

Corp., 376 F.3d 1260, 1278 (11th Cir. 2004) (holding, in the context of a Freedom of

Information Act claim, that disclosure of deliberative documents would inhibit agency’s

decisionmaking process and discourage candor within the agency and thereby undermine the

agency’s ability to perform its functions).

       Because the Court is to consider an agency’s decision based on the rationale provided,

and is not to engage in its own fact-finding, consideration of extra-record evidence is permitted

only in extremely narrow circumstances. Alabama-Tombigbee Rivers Coalition v. Kempthorne,

477 F.3d 1250, 1262 (11th Cir. 2007) (“Though certain circumstances may justify the district

court going beyond the administrative record, it is not generally empowered to do so. [PEACH,

87 F.3d at 1246.] It should do so only where there is initially ‘a strong showing of bad faith or

improper behavior’ by the agency.” (quoting Overton Park, 401 U.S. at 420)). Plaintiff here has

made no showing of bad faith, much less a strong showing, and has not carried its substantial

burden to demonstrate that any applicable exception to the principle of record review justifies the

Court’s consideration of the drafts, notes, or other predecisional deliberative materials.

       13.     The Coast Guard recognizes that in ruling on the pending motion for preliminary

injunction (Dkt. No. 6), the Court will take into account not only the merits of Plaintiff’s asserted

claims, but also any claim of irreparable harm to Plaintiff, the balance of hardships, and the

public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008); Alabama v. U.S.

Army Corps of Eng’rs, 424 F.3d 1117, 1128 (11th Cir. 2005). However, Plaintiff has not



                                                 7
      Case 2:20-cv-00011-LGW-BWC Document 49 Filed 03/04/20 Page 8 of 8



explained how any of the requested production of materials relate to anything other than

Plaintiff’s belated speculation that the FOSC is somehow unqualified or has acted in bad faith.

Plaintiff’s motion should be denied.



Date: March 4, 2020                    Respectfully submitted,

                                       /s/ Martha C. Mann
                                       MARTHA C. MANN
                                       SYDNEY A. MENEES
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Environmental Defense Section
                                       P.O. Box 7611
                                       Washington, D.C. 20044
                                       Telephone: (202) 514-2664 (Mann)
                                       Fax: (202) 514-8865
                                       martha.mann@usdoj.gov
                                       sydney.menees@usdoj.gov

                                       BOBBY L. CHRISTINE
                                       United States Attorney

                                       /s/ Bradford C. Patrick
                                       BRADFORD PATRICK
                                       Assistant United States Attorney
                                       South Carolina Bar No. 102092
                                       Post Office Box 8970
                                       Savannah, Georgia 31412
                                       Telephone: (912) 652-4422
                                       Facsimile: (912) 652-4227
                                       bradford.patrick@usdoj.gov


                                       Counsel for Defendants




                                                 8
